Shulman, Presiding Judge.
Appellant brings this appeal from his conviction of burglary. In two enumerations of error, appellant attacks the sufficiency of the evidence, basing his attack primarily on the use of the rule that proof of recent possession of goods stolen in a burglary without a reasonable explanation thereof will authorize a conviction of burglary.
Although the evidence against appellant was not so strong as that in the case of Humes v. State, 143 Ga. App. 229 (237 SE2d 704), there was some evidence other than appellant’s possession of the stolen goods which connected him to the scene of the burglary, and there were elements of appellant’s proffered explanation which *796weakened the credibility thereof. Therefore, under the authority of Humes, we find the evidence sufficient to sustain appellant’s conviction.
Decided June 16, 1981.
N. Gene Gouge, for appellant.
Stephen A. Williams, District Attorney, Marcus R. Morris, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.